ACCEPTED
                                                                              14-18-00278-CV
                                                               FOURTEENTH COURT OF APPEALS
                                                                            HOUSTON, TEXAS
                                                                           5/17/2018 11:24 AM
                                                                         CHRISTOPHER PRINE
                                                                                       CLERK

                         NO. 14-18-00278-CV

                                                            FILED IN
                                                     14th COURT OF APPEALS
               In the Fourteenth Court of     Appeals, HOUSTON, TEXAS
                          Austin Texas               5/17/2018 11:24:14 AM
                                                     CHRISTOPHER A. PRINE
                                                              Clerk

     JOHN MCNEILL, JR., R.PH.; AND NICHOLS SOUTHSIDE PHARMACY
                                       Appellants,
                                 V.

    KYLE L. JANEK, M.D., EXECUTIVE COMMISSIONER; DOUGLAS WILSON,
INSPECTOR GENERAL; AND TEXAS HEALTH AND HUMAN SERVICES COMMISSION
                                        Appellees.


    On appeal from the 200th Judicial District Court, Travis County,
              Texas, Trial Court No. D-1-GN-14-002090
          The Honorable Rhonda Hurley, Judge Presiding


              APPELLANTS’ UNOPPOSED MOTION FOR
            EXTENSION OF TIME TO FILE OPENING BRIEF


                                     RIGGS & RAY, P.C.
                                     Jennifer S. Riggs
                                     Bar No. 16922300
                                     506 West 14th Street, Suite A
                                     Austin, Texas 78701
                                     (512) 457-9806 Telephone
                                     (512) 457-9066 Facsimile
                                     Jriggs@r-alaw.com
                                     COUNSEL FOR APPELLANTS
To the Honorable Justices of the Third Court of Appeals:

      Pursuant to Texas Rules of Appellate Procedure 10.5(b) and 38.6(d),

Appellants move for an extension of time to file their reply brief, seeking an

unopposed extension of 30 days, to and including Monday, June 18, 2018 (as

a practical matter 32 days since 30 days falls on a week end day). In support

of this request, Appellants show as follows:

      1.     Appellants filed their Notice of Appeal on March 9, 2018. The

clerk’s record was filed on April 4, 2018. The reporter’s record was filed on

April 17, 2018. The deadline to file Appellants’ Opening Brief is currently

May 17, 2018.

      3.     Appellants’ counsel, Jennifer Riggs, and the law firm Riggs &

Ray, P.C., have had the following conflicts keeping her from the opportunity

to brief this matter fully including (1) a reply brief in an unrelated matter due

on May 21, 2018; and (2) preparation and the filing on May 16 of a response

to a motion to stay in a case set for trial in June in an unrelated matter, (3)

and Ms. Riggs sustained an injury to her hand from a fall on May 7, 2018

which may ultimately result in needing surgical intervention.

      4.     The hand injury prevented Ms. Riggs from being effective in

handling her docket during the past ten days because Ms. Riggs does the

majority of her own document preparation and is not practiced in using

Appellants’ Unopposed Motion for Extension of
Time to File Opening Brief
                                            1
dictation methods or voice recognition software. This resulted in a “log-jam”

of work that has prevented her from completing the brief by today.

      5.     The office for the undersigned counsel has contacted counsel of

record for the Appellees, who does not oppose the extension of time sought

herein.

      6.     Appellants do not seek this extension for the purpose of

inconvenience, prejudice, or delay, but so that justice may be done.

                                       PRAYER

      WHEREFORE, Appellants respectfully requests that the Court enter

an order directing the clerk to extend the deadline for filing Appellants’ Brief

by 30 days, to and including Monday, June 18, 2018.

                                         Respectfully Submitted,

                                         /s/ Jennifer S. Riggs
                                         Jennifer S. Riggs
                                         Bar No. 16922300
                                         506 West 14th Street, Suite A
                                         RIGGS & RAY, P.C.
                                         Austin, Texas 78701
                                         (512) 457-9806 Telephone
                                         (512) 457-9066 Facsimile
                                         Jriggs@r-alaw.com

                                         ATTORNEY FOR APPELLANTS




Appellants’ Unopposed Motion for Extension of
Time to File Opening Brief
                                            2
                          CERTIFICATE OF CONFERENCE

      This motion is unopposed. I certify my office conferred with opposing
counsel Kristofer A. Monson in an email exchange on May 17, 2018 regarding
this motion and that opposing counsel responded that Appellees do not
oppose this request for an extension.

                                         /s/ Jennifer S. Riggs
                                         Jennifer S. Riggs

                             CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Motion
for Extension of Time to Opening Brief was served via e-service on the 17th
day of May, 2018 on the following:

Kristofer S. Monson
Office of the Attorney General, Solicitor General’s Division
P.O. Box 12548 (MC 059)
Austin, Texas 78711-2548
(512) 936-1820(telephone)
(512) 474-2697 (facsimile)
kristofer.monson@oag.texas.gov



                                         /s/ Jennifer S. Riggs
                                         Jennifer S. Riggs




Appellants’ Unopposed Motion for Extension of
Time to File Opening Brief
                                            3